Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 2/24/2021.  Claims 1-20 are pending in this application.  A filing date of 2/24/2021 is acknowledged. The sought benefit of provisional application 62986272 (which was filed on 3/6/2020) is acknowledged. Claims 1, 8 and 17 are independent claims.  Information Disclosure Statement (IDS) submitted on 2/24/2021, 7/9/2021 is reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro Kawamata et al (US Publication 20160231750 A1, hereinafter Kawamata), and in view of Sarath Suvarna et al (US Publication 20190061157 A1, hereinafter Suvarna), and Motohide Sugihara et al (US Publication 20150233716 A1, hereinafter Sugihara).

As for independent claim 1, Kawamata discloses: A method of managing assets at a work site (Abstract, an operation management system for dump trucks includes a storage device in which map data indicative of a road map for dump trucks are stored, a plurality of dump trucks configured to travel based on the map data) comprising: displaying, on a user interface, a graphical map representation of a work site based upon stored terrain data (Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system); populating the graphical map representation displayed on the user interface with a posteriori contextual image cues (Fig. 27, displaying the map on the user interface including travel route 2720,road link 510); updating a performance tracking plan based upon the at least one of a zone or a boundary at the work site (Fig. 7, 935, update master map data; [0139], the vehicle allocation management unit performs allocation planning of the mining dump trucks for efficiently transporting minerals and dirt in the mine); Kawamata discloses an operation management system including displaying a map representation but does not clearly disclose user may define a zone or a boundary, in an analogous art of managing/controlling devices in map representation, Suvarna discloses: receiving user-specified location parameters defining at least one of a zone or a boundary at the work site ([0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger); updating a performance tracking plan based upon the at least one of a zone or a boundary at the work site ([0078], the map is updated based upon user drew a boundary on the map);
Kawamata and Suvarna are analogous arts because they are in the same field of endeavor, managing/controlling devices with map representation in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kawamata using the teachings of Suvarna to include allowing user to define a boundary in map representation. It would provide Kawamada’s method with the enhanced capability of allowing user to manage the working device with more flexibilities and options.
Further, Kawamata disclose storing truck operation data but does not expressly disclose storing a history of asset performance at the worksite, in another analogous art of machine management system, Sugihara discloses: and storing a history of asset performance at the work site based upon the updated performance tracking plan ([0087], the storage device stores as the operation information the position information, time information, discharge information, loading information, fuel efficiency information, operation history information, event information, and the like).
Kawamata and Sugihara are analogous arts because they are in the same field of endeavor, managing/controlling mining machines with map representation in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Kawamata using the teachings of Sugihara to include storing operation history information of the mining machines. It would provide Kawamada’s method with the enhanced capability of allowing user to view more data regarding the working machine operation/performance.
As for claim 2, Kawamata-Suvarna-Sugihara discloses: uploading at least one of asset activity data, terrain data, boundary data, or site condition data, and the a posteriori contextual image cues are based upon at least one of the uploaded asset activity data, uploaded terrain data, uploaded boundary data, or uploaded site condition data (Suvarna: [0030] process data uploaded from the device; [0063], generate a coverage map showing the explored area and upload it to a remote serve, the server will then download the map to a user application on a user device).As for claim 3, Kawamata-Suvarna-Sugihara discloses: the uploaded terrain data is indicative, relative to the stored terrain data, of a changed terrain condition (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system; Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 4, Kawamata-Suvarna-Sugihara discloses: the site condition data includes a geolocation tag (Kawamata: Fig. 10 and [0074], road link ID of each road line, and mining field area information indicative of a mining field area to which the road link indicated by the road link ID belongs; Fig. 30, travel route ID).As for claim 5, Kawamata-Suvarna-Sugihara discloses: the asset activity data includes at least one of location data or material handling data for each of a plurality of assets at the work site (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system).As for claim 6, Kawamata-Suvarna-Sugihara discloses: displaying, on the user interface, a graphical representation of the user-specified location parameters (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 7, Kawamata-Suvarna-Sugihara discloses:  the displaying of the graphical representation of the user-specified location parameters includes displaying a user-drawn boundary inputted by way of the user interface (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As per Claim 8, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.
As per Claim 9, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.
As for claim 11, Kawamata-Suvarna-Sugihara discloses: the graphical representation of the user-specified location parameters includes a user-drawn boundary, and the at least one computer is further structured to update the performance tracking plan based upon the user-drawn boundary (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger; [0078], the map is updated based upon user drew a boundary on the map).As for claim 12, Kawamata-Suvarna-Sugihara discloses: the user-drawn boundary is a user-drawn boundary of a geolocation zone (Suvarna: [0065], the user can initiate boundary drawing by touching boundary icon, then drawing lines with the user’s finger).As for claim 13, Kawamata-Suvarna-Sugihara discloses: the at least one computer is further structured to track asset performance based upon entry or exit of assets from the geolocation zone (Kawamata: Fig. 7, 925, does mining dump truck exist in area of target of master map), and to store the history of asset performance based upon the tracked asset performance (Sugihara: [0087], the storage device stores as the operation information the position information, time information, discharge information, loading information, fuel efficiency information, operation history information, event information, and the like).As for claim 14, Kawamata-Suvarna-Sugihara discloses: the at least one computer is structured to populate the graphical map representation with a posteriori contextual image cues based on the asset activity data (Kawamata: Fig. 27, displaying the map on the user interface including travel route 2720, road link 510).As for claim 15, Kawamata-Suvarna-Sugihara discloses: the asset activity data includes location data and material handling data for each of a plurality of assets at the work site (Kawamata: Fig. 9, 915, acquire area information of dump trucks in mine; 920, acquire area information of target of master map; [0073], presenting the road shape may be the longitude-latitude system).As for claim 16, Kawamata-Suvarna-Sugihara discloses: the material handling data includes at least one of a count of loading operations or a count of dumping operations for each of the plurality of assets at the work site (Sugihara: [0051], the information collected by the management device including a load amount of the dump truck).As per Claim 17, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.
As for claim 18, Kawamata-Suvarna-Sugihara discloses: the plurality of machine assets includes a loader machine and a hauler machine (Sugihara: [0048], a wheel loader, a dump truck).As for claim 19, Kawamata-Suvarna-Sugihara discloses: the a posteriori contextual image cues include at least one of an asset activity cue, a terrain cue, a boundary cue, or a site condition cue (Kawamata: Fig. 27, displaying the map on the user interface including travel route 2720, road link 510).As per Claim 20, it recites features that are substantially same as those features claimed by Claim 16, thus the rationales for rejecting Claim 16 are incorporated herein.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
	Wang (US Publication 20170109577 A1)	3D Terrain Mapping System and Method	Fig. 7
	Glee (US Publication 20100087992 A1)		Machine System and Operating Method For Compacting A Work Area	Figs. 2-5
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171